Action upon an account based upon the following complaint: "The Plaintiff claims of the Defendant as the administratrix of the estate of O. L. Edge, deceased, Five Hundred Dollars due by account on the 10th day of January, 1935, which said account with the interest thereon is justly due plaintiff by said estate of O. L. Edge, deceased, together with the interest thereon, and such account remains unpaid."
The defendant pleaded the general issue and payment.
Plaintiff offered evidence tending to prove the material averments of his complaint, and, as stated by the trial judge in the oral charge, there appeared to be no denial or dispute as to the fact that plaintiff and his family did render the services as claimed to Mr. Edge during his last sickness, but defendant insisted, and offered some testimony which tended to show, that plaintiff had received payment for said services; this insistence was denied by plaintiff.
We have read this record, and, as stated, the trial of this case involved merely a question of fact for the jury to determine. We are of the opinion that there was ample evidence to support the verdict and to sustain the judgment from which this appeal was taken. There appears no ruling of the court calculated to injuriously affect the substantial rights of appellant. There is no necessity for an extended opinion. The insistences of appellant involve the simplest of propositions and cannot be sustained.
No error appearing, the judgment appealed from is affirmed.
Affirmed.